Case o-20-Ooloz-reg WoC ic-4 Filed O4/42lizl Entered O4/c2iicl Loio0'0s

AFFIDAVIT OF SERVICE BY FIRST CLASS MAIL

RE: Diamond Finance Co., Inc.
Case No. 820-71877-A736
Marc A. Pergament, Chapter 7 Trustee of the Estate of Diamond Finance

Co., Inc. v. Lawrence Scott Events, Ltd. d/b/a Lawrence Scott Caterers
Adv. Proc. No. 820-08152-A736

STATE OF NEW YORK — }
yss.:
COUNTY OF NASSAU )

Jacqueline Sullivan, being duly sworn, deposes and says:

That I am not a party to this action, am over the age of 18 years, and reside in
Massapequa Park, New York.

That on the 21st day of April, 2021, I served the within NOTICE OF HEARING
upon all parties having filed Opt-In Forms pursuant to the Order dated June 30, 2020 at their following
respective addresses by depositing a true copy of the same enclosed ina post-paid, properly addressed
envelope in an official depository under the exclusive care and custody of the United States Post
Office within the State of New York.

SEE ATTACHED SERVICE LIST

 

Sworn to before me this
21st day of April, 2021,

Phin spine
NOTARY PUBLIC \

LISA GARPINONE
Notary Public, State of New York
No. 10CA6159354
Qualified in Nassau Gounty
Cornmission Expires January 16, “7022
Case o-20-Qoloz-reg VWoCcie-4 Filed O4/42lizl Entered O4/c2iicl Loio0'0s

SERVICE LIST

Ameri Law Firm

Attorneys for Y&M Enterprises
58-60 Main Street, 3rd Floor
Hackensack, NJ 07601

Attn: Steven A. Jayson, Esq.

Brad Resnick
1 Spread Oak Lane
East Hampton, NY 11203

David Camhi
1715 Trapani Lane
Boynton Beach, FL 3472

Diamond Finance Co., Inc.
2200 Marcus Avenue
New Hyde Park, NY 11042

Don Barkin
17382 Vua Capri
Boca Raton, FL 33496

Harold Herling
20 Emerson Road
Glen Head, NY 11545

Harvey Stevens
8 East 83rd Street, Apt. 1OF
New York, NY 10028

Herbert Brooks
35 N. Chatsworth Avenue, Apt. 2b
Larchmont, NY 10538

Hewlett Trading Co.
3242 Hewlett Avenue
Merrick, NY 11566

Internal Revenue Service
2 Metro Tech Center

100 Myrtle Avenue
Brooklyn, NY 11201
Case o-20-Ooloz-reg WoC ic-4 Filed O4/42lizl Entered O4/c2iicl Loio0'0s

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Jerome Krantz Defined Benefit Plan
One Rolling Hill Road

Old Westbury, NY 11568

Attn: Mr. Jerry Krantz

John DiNoia
15 Yellowstone Drive
West Nyack, NY 10994

Joseph Dinoia
777 NE 4th Avenue
Fort Lauderdale, FL 33304

Lawrence Wolfin
395 Faletti Circle
Westwood, NJ 07675

Mark Scherr

c/o Derek Scherr Esq.

8&5 Third Avenue, Suite 3040
New York, NY 10022

Marvin Scheber
641 5th Avenue, #43B
New York, NY 10022

Maxx Wattenberg
225th Avenue
New York, NY 10010

Mitchell Cooper
407 McKinney Falls Lane
Georgetown, TX 78633

Nickolas Mundy
16 Court Street
Brooklyn, NY 11241
Case o-20-Ooloz-reg WoC ic-4 Filed O4/42lizl Entered O4/c2iicl Loio0'0s

NYS Department of Taxation & Finance
Bankruptcy Unit Special Procedures
P.O. Box 5300

Albany, NY 12205

Richard Berman
3241 Hewlett Avenue
Merrick, NY 11566

Roger Schneter
8167 Valhalla Drive
Delray Beach, FL 33446

Roger Shyer
19505 Planters Point Drive
Boca Raton, FL 33434-5147

Sansone Dealer Group

Legal Services Department

on behalf Sansone Jr’s Rt 66 ALuto Mall
P.O. Box 1996 - 308 Drum Point Rd.
2nd Flr., Suite 1

Brick, New Jersey 08723

Attn: D. Lotrech

Scott Scherr
290 South Maya Palm Drive
Boca Raton, FL 33432

State of New York

Office of the Attorney General
120 Broadway

New York, NY 10271

Steven Camhi
6854 Finamore Circle
Lake Worth, FL 33467

Theodore Greenburg
16209 Mira Vista Lane
Delray Beach, FL 33446
Case o-20-Ooloz-reg WoC ic-4 Filed O4/42lizl Entered O4/c2iicl Loio0'0s

U.S. Department of Justice, Tax Division
P.O. Box 55

Ben Franklin Station

Washington, DC 20044

United States Attorney’s Office
Eastern District of New York

610 Federal Plaza, 5th Floor
Central Islip, NY 11722-4454
Attn: LI. Bankruptcy Processing

Wayne Wattenberg
3 Woodage Lane
Brookville, NY 11545

Westlake Financial
4751 Willshire Boulevard
Los Angeles, CA 90010
